— Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated December 23, 1981, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint. On May 7, 1980, petitioner, a 59-year-old engineer employed by respondent General Electric Company since 1941, filed a verified complaint with the State Division of Human Rights (division) charging respondent with three acts of age discrimination allegedly occurring on July 13, 1976, May 12, 1978 and April 11, 1980. In its answer, respondent employer noted the charges based upon the 1976 and 1978 incidents were time barred, and that effective April 11, 1980, the engineering section in which petitioner had been employed was reorganized, his position abolished, and he was transferred to another unit. It maintains that this change in petitioner’s position was unrelated to his age and moreover did not effect a reduction in salary. After conducting an investigation, during which petitioner was afforded ample opportunity to establish his complaint, the division found probable cause lacking and, when the respondent board affirmed, petitioner initiated this proceeding. The instances of discrimination said to have occurred in 1976 and 1978 were barred by the one-year limitation contained in subdivision 5 of section 297 of the Executive Law. And apart from petitioner’s conclusory allegations, there is no evidence substantiating that he had been discriminated against because of his age. The record discloses that petitioner had been on a special assignment which was terminated, solely for business reasons, by the reorganization and consolidation of his section. Thus there is an absence of merit to that aspect of the complaint grounded upon the 1980 change in position. Inasmuch as substantial evidence underlies the division’s finding, the respondent board had no choice but to affirm (State Off. of Drug Abuse Seros, v State Human Rights Appeal Bd., 48 NY2d 276). Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.